Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “skid mounted” must be shown or the feature(s) canceled from claim 3.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “disclosed invention” is recited.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “monitoring and control unit” and “central control unit” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 11, the claims recite “a monitoring and control unit that has a network capability to be coupled to a central control unit” and “a central control unit coupled to the one or more portable cold room storage systems via the network capability of the monitoring and control unit of each portable cold room storage system” respectively. The specification fails to disclose the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could 
Claims 1 and 11 further recites the limitations “a monitoring and control unit that has a network capability to be coupled to a central control unit” and “a central control unit coupled to the one or more portable cold room storage systems via the network capability of the monitoring and control unit of each portable cold room storage system.” in lines 5-6 and line 8-11 respectively. The terms “monitoring and control unit and central control unit” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which the monitoring and control unit and central control unit performs its function. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of cooling a feed gas. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “monitoring and control unit” and “central control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	The claim limitation “monitoring and control unit” and “central control unit” uses the 
phrase “means for” or “step for” or a generic placeholder coupled with functional language, but 
it is modified by some structure, material, or acts recited in the claim. It is unclear whether the 
recited structure, material, or acts are sufficient for performing the claimed function because 
there is no corresponding structure disclosed in the specification. Applicants have not 
demonstrated that they have the metes and bounds of the monitoring and control unit and central
control unit at the time of the invention. It is also unclear what the term “unit” means. 
If applicant wishes to have the claim limitation treated under 35 U.S.C 112(f) or pre-AIA 
35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function. 
	If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or
 pre-AIA  35 U.S.C 112, sixth paragraph, applicant may amend the claim so that it will clearly
not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite 
sufficient structure, material, or acts for performing the claimed function to preclude application 

	Regarding claims 1 and 11, the claims recites “monitoring and control unit” and “central
control unit”, which renders the claim indefinite because considering the claim as a whole, and in 
light of the specification and drawings, the boundaries of the protected subject matter are not 
clearly delineated and the scope of the claimed subject matter is unclear. It is unclear how a 
monitoring and control unit and central control unit would control, receive results and monitor 
the subsystems within the cold storage room. Applicants have not demonstrated that they have 
the metes and bounds of the monitoring and control and central control unit at the time of 
invention and how the control unit would be capable of monitoring and receiving results from 
the unit. For examination purposes, as best understood, the Office has interpreted that a 
monitoring and control and central control unit described in a reference will be capable of 
performing the function described. 
	Claims 2-10 and 12-20 are rejected based on dependency from a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1,2, 5-7, 11-12, 14-17 is/are rejected under 35 U.S.C 103 as being unpatentable over Rezayat (US 2017/0146287 A1) in view of Warpup et al (US 9,523,517 B2).
Regarding claim 1, Rezayat teaches a portable cold storage system (system to provide deployable cold storage, 0029 and as shown on figure 1 of Rezayat), comprising: a cold or cool room (cold-shed, 200) capable of refrigerator temperature (achieves general interior temperatures as low as 39F, 0026); one or more power sources to generate energy (solar power delivery system, 0026); a battery (batteries 108) storage (stored within utility room 210, as shown on figure 2) to store the energy generated by the one or more power sources and to supply the energy (solar cells 106 provide renewable power to the PCU 100, 0026) to the cold or cool room (cold-shed, 200) to maintain the refrigerator temperature (provided by the PCU 100, 0026); electronics enclosure (utility room 210) including electronic components (contains active components of the shed 200, 0033) and a monitoring and control unit (CMCU 102) that has a network capability (via applications on mobile devices, 0037)  to be coupled to a central control unit (PCU 100). 

However, Warpup teaches a racking system (solar panel mounting structure, 20 of Warpup) to mount the one or more power sources (as shown on figure 1 of Warpup).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the cold shed of Rezayat to include a racking system to mount the one or more power sources in view of the teachings of Warpup to provide a mounting structure for a solar assembly that allows for the compensation of manufacturing tolerances or variances as part of the manufacturing process. 
Regarding claim 2, the combined teachings teach wherein the one or more power sources (solar power delivery system, 0026 of Rezayat) include a portable solar array (solar arrays, 14 of Warpup).
Regarding claim 5, the combined teachings teach wherein the monitoring and control unit (cold shed monitoring and control unit, 102 of Rezayat) is remotely accessed via one or more selected from a group consisting of a network connection of mobile cellular networks (GSM/GPRS module may be connected to I/O unit and the information from that unit displays it on smart phones using standard cellular signals, 0037 of Rezayat).
Regarding claim 6, the combined teachings teach wherein the monitoring and control unit (CMCU 102 of Rezayat) monitors state of the battery storage (to CMCU 102 via PCU 100, as shown on figure 1 of Rezayat) including state of health and state of charge (figure 10 of Rezayat), state of the one or more power sources (solar as shown on figure 10 of Rezayat) including output voltage (as shown on figure 13 of Rezayat) and current (via bus controller 308 
Regarding claim 7, the combined teachings teach wherein the monitoring and control unit (CMCU 102 of Rezayat) transmits (via wireless remote monitoring data card 304 of Rezayat) results of the monitoring to the central control unit (PCU 100 and as shown on figure 1 of Rezayat, PCU 100 and CMCU 102 share information).
Regarding claim 11, the combined teachings teach a cold or cool room (cold-shed, 200) capable of refrigerator temperature (achieves general interior temperatures as low as 39F, 0026); one or more power sources to generate energy (solar power delivery system, 0026); a battery (batteries 108) storage (stored within utility room 210, as shown on figure 2) to store the energy generated by the one or more power sources and to supply the energy (solar cells 106 provide renewable power to the PCU 100, 0026) to the cold or cool room (cold-shed, 200) to maintain the refrigerator temperature (provided by the PCU 100, 0026); electronics enclosure (utility room 210) including electronic components (contains active components of the shed 200, 0033) and a monitoring and control unit (utility room 210 contains batteries PCU 100 and CMCU 102, 0033) that has a network capability (via applications on mobile devices, 0037); and a central control unit (PCU, 100) coupled to the one or more portable cold room storage systems (CMCU 102 attached to shed within 210, figure 2) via the network capability (GSM/GPRS 304) of the monitoring and control unit of each portable cold room storage system (CMCU, 102).
Regarding claim 12, the combined teachings teach wherein the one or more power sources (solar power delivery system, 0026 of Rezayat) include a portable solar array (solar arrays, 14 of Warpup).
Regarding claim 14, the combined teachings teach wherein the central control unit (cold-shed monitoring and control unit, CMCU, 102 of Rezayat) communicates with the monitoring and control units of the portable cold room storage systems (CMCU, 102 of Rezayat) via one or more selected from a group consisting of a network connection of mobile cellular networks (GSM/GPRS module may be connected to I/O unit and the information from that unit displays it on smart phones using standard cellular signals, 0037 of Rezayat).
Regarding claim 15, the combined teachings teach wherein the monitoring and control unit (CMCU 102 of Rezayat) monitors state of the battery storage (to CMCU 102 via PCU 100, as shown on figure 1 of Rezayat) including state of health and state of charge (figure 10 of Rezayat), state of the one or more power sources (solar as shown on figure 10 of Rezayat) including output voltage (as shown on figure 13 of Rezayat) and current (via bus controller 308 which is part of CMCU 102, 0038 of Rezayat), and state of the cold or cool room including temperature (as shown on figure 11 and 13 of Rezayat).
Regarding claim 16, the combined teachings teach wherein the central control unit (PCU 100 of Rezayat) receives results of the monitoring (via CMCU 102 to wireless communication device 900, 0029 of Rezayat) which are transmitted from the monitoring and control units (CMCU 102 of Rezayat) of the portable cold room storage systems (CMCU, 102 of Rezayat)
Regarding claim 17, the combined teachings teach wherein the central control unit (PCU 100 of Rezayat) generates warning messages (immediate notifications, 802 of Rezayat) when at least one failure (such as loss of communication, 818, 0047 of Rezayat) is detected from the results of the monitoring (via CMCU 102 to wireless communication device 900, 0029 of Rezayat).


Claim 3 is/are rejected under 35 U.S.C 103 as being unpatentable over Rezayat (US 2017/0146287 A1)  in view of Warpup et al (US 9,523,517 B2) and in further view of Barbee et al (US 2010/0275810 A1).

Regarding claim 3, the combined teachings teach the invention as described above but fails to teach wherein the battery storage includes one or 13more battery stacks that are skid mounted. 

However, Barbee et al teaches wherein the battery storage (battery tray, 306 of Barbee) includes one or more battery stacks (battery assembly, 306 of Barbee) that are skid mounted (battery skids 71, 72 and 73, as shown on figure 7 of Barbee).

Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the battery assembly in the combined teachings to include a battery storage that includes one or more battery stacks that are skid mounted in view of the teachings of Barbee to provide power to the traction motors 312 via a common DC bus. 


Claim 4 is/are rejected under 35 U.S.C 103 as being unpatentable over Rezayat (US 
2017/0146287 A1) in view of Warpup et al (US 9,523,517 B2) and in further view of Baugatz et al (CN 101317048 A)

Regarding claim 4, the combined teachings teach wherein the electronic components include charge controllers (solar voltage and current, 0037), inverter systems (inverter temperature and voltage, 0037).
Rezayat teaches the invention as described above but fails to explicitly teach the electronic components include breakers, shunts and a DC/AC distribution panel. 
However, Baugatz teaches breakers (breaker/switch 31), shunts (semiconductor element, S2) and a DC/AC distribution panel (converter 46).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the cold room storage network system in view of the teachings of Baugatz to include breakers, shunts and a DC/AC distribution panel to safely provide a portable temperature device comprising of two cabins. 

Claim 8 is/are rejected under 35 U.S.C 103 as being unpatentable over Rezayat (US 
2017/0146287 A1) in view of Warpup et al (US 9,523,517 B2) and in further view of Oudheusden (WO 2015/116911 A1)

Regarding claim 8, the combined teachings teach wherein the racking system (solar panel mounting structure, 20 of Warpup) comprises: a front chassis (front leg members, 26 of Warpup); a rear chassis (rear leg members, 28 of Warpup); one or more mid studs (north-south members 22 of Warpup) that connect the front chassis to the rear chassis (as shown on figure 2 of Warpup. 

However, Oudheusden teaches one or more strong backs (right jamb 100, as shown on figure 14 of Oudheusden) coupled to the front chassis; and one or more back braces (support 280, as shown on figure 14 of Oudheusden) that connect the mid studs to the strong backs (right jamb 100 of Oudheusden).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the solar mounting structure in the combined teachings to include one or more strong backs coupled to the front chassis; and one or more back braces that connect the mid studs to the strong backs in view of the teachings of Oudheusden to position the solar module at an angle relative to the support surface to minimize an angle of incidence between the solar module and the solar arrays. 

Claim 9-10 is/are rejected under 35 U.S.C 103 as being unpatentable over Rezayat (US 2017/0146287 A1) in view of Warpup et al (US 9,523,517 B2) and in further view of Oudheusden (WO 2015/116911 A1) and Borgstrom (US 9,281,777 B1)
Regarding claim 9, the combined teachings teach the invention as described above but fails to teach one or more earth anchors to mount the racking system on a ground. 
However, Borgstrom teaches one or more earth anchors (anchoring footpads, 34 of Borgstrom) to mount the racking system on a ground (forward and rearward legs securable to the ground, abstract of Borgstrom).

Regarding claim 10, the combined teachings teach wherein the racking system (solar panel mounting structure. 20 of Warpup) further comprises a plurality of adjustable legs (both forward legs 20 and rearward legs 18 are telescoping to independently increase or decrease their overall length, 0007 of Borgstrom) attached to the front chassis (front leg members, 26 of Warpup) and the rear chassis (rear leg members, 28 of Warpup), and the earth anchors (anchoring footpads, 34 of Borgstrom) are coupled to the adjustable legs (both forward legs 20 and rearward legs 18 are telescoping to independently increase or decrease their overall length, 0007 of Borgstrom).
Claim 13 is/are rejected under 35 U.S.C 103 as being unpatentable over Rezayat (US 2017/0146287 A1)  in view of Warpup et al (US 9,523,517 B2) and in further view of Baugatz et al (CN 101317048 A)
Regarding claim 13, Rezayat teaches wherein the electronic components include charge controllers (solar voltage and current, 0037), inverter systems (inverter temperature and voltage, 0037).
Rezayat teaches the invention as described above but fails to explicitly the electronic components include teach breakers, shunts and a DC/AC distribution panel. 

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the cold room storage network system of Rezayat to include breakers, shunts and a DC/AC distribution panel to safely provide a portable temperature device comprising of two cabins. 
Claim 18 is/are rejected under 35 U.S.C 103 as being unpatentable over Rezayat (US 2017/0146287 A1) in view of Warpup et al (US 9,523,517 B2) and in further view of Oudheusden (WO 2015/116911 A1)
Regarding claim 18, the combined teachings teach wherein the racking system (solar panel mounting structure, 20 of Warpup) comprises: a front chassis (front leg members, 26 of Warpup); a rear chassis (rear leg members, 28 of Warpup); one or more mid studs (north-south members 22 of Warpup) that connect the front chassis to the rear chassis (as shown on figure 2 of Warpup. 
The combined teachings teach the invention as described above but fails to teach one or more strong backs coupled to the front chassis; and one or more back braces that connect the mid studs to the strong backs.
However, Oudheusden teaches one or more strong backs (right jamb 100, as shown on figure 14 of Oudheusden) coupled to the front chassis; and one or more back braces (support 
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the solar mounting structure in the combined teachings to include one or more strong backs coupled to the front chassis; and one or more back braces that connect the mid studs to the strong backs in view of the teachings of Oudheusden to position the solar module at an angle relative to the support surface to minimize an angle of incidence between the solar module and the solar arrays. 
Claim 19 and 20 is/are rejected under 35 U.S.C 103 as being unpatentable over Rezayat (US 2017/0146287 A1) in view of Warpup et al (US 9,523,517 B2) and in further view of Oudheusden (WO 2015/116911 A1) and Borgstrom (US 9,281,777 B1)
Regarding claim 19, the combined teachings teach the invention as described above but fails to teach one or more earth anchors to mount the racking system on a ground.
However, Borgstrom teaches one or more earth anchors (anchoring footpads, 34 of Borgstrom) to mount the racking system on a ground (forward and rearward legs securable to the ground, abstract of Borgstrom).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the solar mounting structure in the combined teachings to include one or more earth anchors to mount the racking system on a ground in view of the teachings of Borgstrom to provide a solar panel support structure that can be affixed to the ground. 
Regarding claim 20, the combined teachings teach wherein the racking system (solar panel mounting structure. 20 of Warpup) further comprises a plurality of adjustable legs (both forward legs 20 and rearward legs 18 are telescoping to independently increase or decrease their overall length, 0007 of Borgstrom) attached to the front chassis (front leg members, 26 of Warpup) and the rear chassis (rear leg members, 28 of Warpup), and the earth anchors (anchoring footpads, 34 of Borgstrom) are coupled to the adjustable legs (both forward legs 20 and rearward legs 18 are telescoping to independently increase or decrease their overall length, 0007 of Borgstrom).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 8:30pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JERRY-DARYL FLETCHER can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        

/DARIO ANTONIO DELEON/Examiner, Art Unit 3763